YOUNG, Judge,
dissenting.
I respectfully dissent. First, because TR. 8(C) places the burden of proving laches on the State, I believe the burden of presenting some excuse shifts to the petitioner only after the State has made a prima facie showing of the elements of laches. Further, even if laches could be "raised" merely by pleading it, Frazier only requires the petitioner to present some excuse for his delay, with no further requirement that he disprove the remaining elements of laches. Thus, the majority's opinion goes far beyond the decisions on which it relies. In this case, the State did not make a prima facie showing of any of the elements of laches. Absent such evidence, the trial court could not find that laches barred Boy-kins' petition. Moreover, the State admits the court hearing Boykins' guilty plea erred in failing to advise him that, by pleading guilty, he waived the constitutional rights enumerated in Ind.Code 85-4.1-1-8. I would accordingly reverse and remand with instructions to vacate Boykins' guilty plea.